               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                        1:20 CV 119 MOC WCM

ANGELA SUE LIVELY and                            )
LOUIS LIVELY                                     )
                                                 )
                  Plaintiffs,                    )           ORDER
                                                 )
      v.                                         )
                                                 )
ROGER LANE REED and                              )
REED AND SONS, INC., d/b/a                       )
Reed’s Used Auto Parts/Reed’s Auto Parts         )
                                                 )
                 Defendants.                     )
____________________________________             )

      This matter is before the Court on Plaintiffs’ Motion to Amend Pretrial

Order and Case Management Plan (the “Motion to Amend,” Doc. 32) and

Motion for Physical Examination (the “Motion for Examination,” Doc. 34).

      On August 28, 2020, a Pretrial Order and Case Management Plan (the

“Pretrial Order,” Doc. 15) was entered and established the pretrial schedule

for this matter. The discovery deadline was June 7, 2021 and dispositive

motions are due by July 6, 2021.

      On May 28, 2021, Plaintiffs filed the Motion to Amend through which

they request that the deadline to complete court enforceable discovery and the

deadline to file motions each be extended by ninety (90) days. Plaintiffs assert

that the requested extensions are justified due to several anticipated discovery


                                       1
disputes that “may warrant court intervention.” Doc. 32 at 4. Defendants have

not responded to the Motion to Amend but Plaintiffs’ filing indicates that

Defendants do not consent to it.

      On June 4, 2021, Plaintiffs filed the Motion for Examination, which

requests an order requiring Defendant Roger Lane Reed to submit to an

independent eye examination and vision test. Doc. 34. Defendants have not

responded to that motion, but Plaintiffs’ counsel advises that he has conferred

with defense counsel and that as of the date of the filing an agreement had not

been reached.

      In short, though discovery has been open for over nine months, Plaintiffs

state that they have identified some issues that now “may” require court

intervention. One of those issues—the possible independent medical

examination of Defendant Roger Reed—has apparently become an actual

disputed matter and is the subject of the Motion for Examination. It is not

clear, however, whether any other discovery issues have materialized, and in

any event, Plaintiffs have not requested a conference with the undersigned

with regard to the independent medical examination or any other current

specific discovery issue. See Doc. 15 at III(B).

      Under these circumstances, the undersigned has closely considered

whether the pending motions should be denied without prejudice. However, so

that the matter can progress efficiently, and in order to conserve judicial

                                        2
resources, the parties will be given a brief opportunity to address specific

outstanding     discovery   disputes    that      may   reasonably   require   court

intervention.

     IT IS THEREFORE ORDERED THAT:

  1. Counsel for the parties are DIRECTED to confer in good faith regarding

     any remaining discovery disputes, including the Motion for Examination

     (Doc. 34) and the other potential issues identified in the Motion to

     Amend. Counsel shall file, on or before NOON on June 14, 2021, a joint

     memorandum, not to exceed five pages, briefly describing their positions

     on any material disputes that remain.

  2. The Clerk is respectfully directed to schedule a status conference on or

     after June 15, 2021.



                                 Signed: June 8, 2021




                                           3
